Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eckhard Kuesters on 06/01/2022.
Claim 1: A laser processing method, comprising: a first pulse irradiation process of irradiating a first laser light on a first region of a generally flat surface of a body, the generally flat surface of the body including aluminum and at least one of manganese and magnesium, a first output value of the first laser light being 3000 W or more; 
a second pulse irradiation process of irradiating a second laser light on the first region upon completed duration of the first irradiation process, a second output value of the second laser light being not less than 60% and not more than 70% of the first output value; and 
a third irradiation process of irradiating a third laser light on the first region after the second irradiation process upon completed duration of the second irradiation process, 
a third output value of the third laser light being lower than the second output value, the third output value continuously decreasing 
wherein the length of a time of the irradiating the third laser light is shorter than a length of a time of the irradiating the first laser light.
Claim 2: The method according to claim 1, wherein
[[an]] the irradiation time of the first laser light is not less than 1.0 ms and not more than 2.0 ms, and
[[an]] the irradiation time of the second laser light is not less than 2.0 ms and not more than 3.0 ms.
Claim 3 (Canceled)
Claim 7 (Canceled)
Claim 10 (Canceled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitation: “the generally flat surface of the body including aluminum and at least one of manganese and magnesium… wherein the length of a time of the irradiating the third laser light is shorter than a length of a time of the irradiating the first laser light.”
While the specification does not disclose “a generally flat surface of a body,” it can be seen from Fig. 3 that welding is performed on a flat surface of a body. And one of ordinary skill in the art would understand that what was depicted in Fig. 3 is generally flat and does not have to be perfectly flat.
Wassmer (US 20190275618) discloses a three-step laser welding method for melting a wire, however, he does not disclose the welding method for a generally flat surface of a body or that the length of time of the irradiating third laser light is shorter than the first laser light. Instead, Wassmer discloses that the third irradiating laser light duration should last 65% to 95% of the entire irradiation time.  There are no prior art of record that teach the benefit of a short third laser light duration nor would one of ordinary skill in the art be motivated to do so based on Wassmer’s teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761